February 24, 2009
 

Mr. Peng K. Lim
P.O. Box 16005
Albany, NY 12212

Re:     Amendment to Employment Agreement, Chief Executive Officer of Mechanical
Technology, Incorporated


Dear Mr. Lim:

This letter amends our recent letter agreement dated December 31, 2008 (the
“Prior Letter”) with respect to the terms of your employment with Mechanical
Technology, Incorporated (“MTI” or the “Company”) as Chairman and Chief
Executive Officer of MTI and President and Chief Executive Officer of MTI
MicroFuel Cells Inc. (“MTI Micro”). The terms of your employment agreement as
set forth in the Prior Letter are hereby amended effective as of February 20,
2009 as follows:

1. Base Salary Deferral. Effective March 1, 2009, and continuing through the
earlier to occur of May 31, 2009 or the initial closing of a Series A Preferred
Stock financing of MTI Micro (the “Deferral Period”), $8,333 per month of your
base salary shall be temporarily deferred (hereinafter, the “Deferred Salary”).
In consideration of this salary deferral, at the end of the Deferral Period, you
will be either (A) paid an amount equal to your total Deferred Salary since
March 1, 2009, less applicable tax withholding, paid in equity interests in (i)
MTI Micro Series A Preferred Stock based on the per share valuation paid by the
investors in the Series A Preferred Stock financing, if the next MTI Micro
preferred financing closes on or before May 31, 2009, or (ii) MTI Micro common
stock based on a per share valuation agreed upon by MTI Micro and the majority
of the MTI Micro bridge note holders, if the next preferred financing does not
close on or before May 31, 2009; or (B) in the event (i) the next preferred
financing does not close on or before May 31, 2009 and the parties cannot agree
on a valuation for MTI Micro common stock, or (ii) a change in control of MTI
Micro occurs before June 30, 2009, or (iii) upon the insolvency of, or
commission of any act of bankruptcy by, MTI Micro, or assignment for the benefit
of creditors by MTI Micro, or filing by or against MTI Micro of a petition in
bankruptcy or any petition for relief under the federal bankruptcy act, then you
will be issued a secured convertible promissory note in the same form as issued
to those certain noteholders participating in the MTI Micro September 2008
bridge financing, as extended to date (the “MTI Micro Bridge Financing”), in the
amount of your Deferred Salary since March 1, 2009, less applicable tax
withholding, and you shall be included as a “Holder” in the MTI Micro Bridge
Financing and entitled to the same warrant coverage and security interest with
respect to your participation therein as all other participants in the MTI Micro
Bridge Financing, subject to your execution of the applicable documentation.

--------------------------------------------------------------------------------

2. Amendment and Restatement of Prior Letter Base Salary. Section 1 of the Prior
Letter (“Base Salary”) shall be amended and restated in its entirety as follows:

“Base Salary: Effective January 1, 2009, your base salary is increased to
$350,000 per year; provided that for the months of January 2009 and February
2009, your base salary will be temporarily reduced by $8,333 per month. In
consideration of your past services, the postponement of your last annual salary
increase from your May anniversary date and the salary reduction in January and
February 2009, on June 30, 2009 you will also either: (A) be paid $50,000 of
equity interests in (i) MTI Micro Series A Preferred Stock based on the per
share valuation paid by the investors in the Series A Preferred Stock financing,
if the next MTI Micro preferred financing closes on or before May 31, 2009, or
(ii) MTI Micro common stock based on a per share valuation agreed upon by MTI
Micro and the majority of the MTI Micro bridge note holders, if the next
preferred financing does not close on or before May 31, 2009; or (B) in the
event (i) the next preferred financing does not close on or before May 31, 2009
and the parties cannot agree on a valuation for MTI Micro common stock, or (ii)
a change in control of MTI Micro occurs before June 30, 2009, or (iii) upon the
insolvency of, or commission of any act of bankruptcy by, MTI Micro, or
assignment for the benefit of creditors by MTI Micro, or filing by or against
MTI Micro of a petition in bankruptcy or any petition for relief under the
federal bankruptcy act, then you will be issued a secured convertible promissory
note in the same form as issued to those certain noteholders participating in
the MTI Micro September 2008 bridge financing, as extended to date (the “MTI
Micro Bridge Financing”), in the amount of $50,000, less applicable tax
withholding, and you shall be included as a “Holder” in the MTI Micro Bridge
Financing and entitled to the same warrant coverage and security interest with
respect to your participation therein as all other participants in the MTI Micro
Bridge Financing, subject to your execution of the applicable documentation.
Your base salary will be paid in accordance with the Company’s regular payroll
procedures.”

3. Entire Agreement; Amendment. You acknowledge that the Prior Letter, as
amended by this letter agreement, represents the entire understanding between
you and the Company and any and all prior written or oral discussions and
agreements between you and the Company relating to the subject matter of the
Prior Letter, as amended by this letter agreement, or your employment with the
Company. Neither the Prior Letter nor this letter agreement can be amended
except in a writing signed by both you and an authorized representative of the
Company. The Prior Letter and this letter agreement is binding on our respective
successors and assigns; provided, however, that your obligations are personal
and shall not be assigned by you.

If the foregoing is acceptable, please countersign this letter in the space
provided below.

2

--------------------------------------------------------------------------------

Sincerely,
 

  /s/ E. Dennis O’Connor    E. Dennis O’Connor  Chairman of the Governance,
Compensation and Nominating Committee  Mechanical Technology, Incorporated 

 


Accepted:
 

  /s/ Peng K. Lim    Peng K. Lim  Date: February 24, 2009 


3

--------------------------------------------------------------------------------